internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-143231-02 date date legend x a b c d state d1 dear this letter responds to a letter dated date and subsequent correspondence on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code plr-143231-02 facts according to the information submitted x was incorporated under state law on d1 x's shareholders a b c and d intended that x would be an s_corporation effective on d1 x relied upon an attorney to file its form_2553 election by a small_business_corporation however the form_2553 was not filed timely a represents that x and x's shareholders have filed all of their tax returns since d1 as if x were an s_corporation law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective generally if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one-half months of a corporation's taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election for the taxable_year or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year and sec_1362 shall not apply conclusion based on the facts submitted and representations made we conclude that x has established reasonable_cause for its failing to make a timely s election and that x is eligible for relief under sec_1362 accordingly if x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 containing an effective date of d1 within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether x is an s_corporation for federal tax purposes plr-143231-02 pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to x's authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours s james a quinn senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
